MINZNER, Justice (dissenting). {53} I respectfully dissent. The majority, in taking up this constitutional question, has followed the Court of Appeals away from a clear path for resolution of this dispute and into what appears to be a thicket of constitutional jurisprudence. I prefer to stay on a safer path and leave the task of cutting through the mass of federalism, takings, and sovereign immunity holdings for another day, and another court. I would simply hold, as the district court did, that this case is not yet ripe. {54} “Ripeness doctrine is rooted in the same general policies of justiciability as standing and mootness.” 13A Charles A. Wright, Arthur R. Miller, & Edward H. Cooper, Federal Practice and Procedure § 3532.1,130 (2d ed.1984). Lack of ripeness, like lack of standing, is a potential jurisdictional defect, which “ ‘may not be waived and may be raised at any stage of the proceedings, even sua sponte by the appellate court.’ ” Gunaji v. Macias, 2001-NMSC-028, ¶ 20, 130 N.M. 734, 31 P.3d 1008 (quoting Alvarez v. State Taxation & Revenue Dep’t, 1999-NMCA-006, ¶ 6, 126 N.M. 490, 971 P.2d 1280). As a jurisdictional matter, ripeness must be addressed prior to any consideration of the merits of the case. As compared to standing, ripeness assumes that an asserted injury is sufficient to support standing, but asks whether the injury is too contingent or remote to support present adjudication.... Ripeness cases have generated a functional approach that directly weighs the importance of the interest advanced; the extent of the injury or risk; the difficulty of deciding the substantive issues and the allied need for specific factual illumination; and the sensitivity of the issues in relation to future eases, the states, and other branches of the federal government. Wright, Miller, & Cooper, supra, at 130. “The values of avoiding unnecessary constitutional determinations and establishing proper relationships between the judiciary and other branches of the ... government lie at the core of ripeness policies.” Id. at 120; see also Gunaji, 2001-NMSC-028, ¶ 20, 130 N.M. 734, 31 P.3d 1008 (“‘constitutional rights should not be litigated unnecessarily’ ” (quoting Lewis v. Iowa Dist. Ct., 555 N.W.2d 216, 219 (Iowa 1996))). “ ‘The basic purpose of ripeness law is and always has been to conserve judicial machinery for problems which are real and present or imminent, not to squander it on abstract or hypothetical or remote problems.’ ” N.M. Indus. Energy Consumers v. N.M. Pub. Serv. Comm’n, 111 N.M. 622, 629-30, 808 P.2d 592, 599-600 (1991) (quoting 4 K. Davis, Administrative Law Treatise §§ 25.1 (2d ed.1983)); see also City of Las Cruces v. El Paso Elec. Co., 1998-NMSC-006, ¶ 18, 124 N.M. 640, 954 P.2d 72 (“We avoid rendering advisory opinions.”). {55} The district court held that the Mannings’ mining operations were subject to a federal injunction stemming from separate federal litigation, see Manning v. United States, 146 F.3d 808 (10th Cir.1998), and that mining operations could not resume until federal requirements were met. The Mannings argued on appeal that the federal injunction could not be used to defeat ripeness because one element of compliance with the federal law was compliance with applicable state regulations. In this situation, they argued, their claim might never be considered because the state regulations would not be subject to review. The federal injunction indicates that the Mannings must file an operating plan with the Forest Service, including a plan for reclamation of operations and a bond to cover clean-up costs of mining and milling on public lands. No such plan or bond was filed with the Forest Service. Thus, New Mexico laws and regulations were not the only obstacles to the Mannings’ mining operations; even in the absence of any New Mexico regulation, mining operations would be limited by federal law. In addition, it appears that the Mannings have not received a final decision from the relevant state agencies, and in fact withdrew their permit applications prior to commencement of this suit. The Mannings’ argument, that the permitting process was unreasonably delayed, is not borne out by the record. Even if it were, it would not be a sufficient basis for a takings claim. See Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 535 U.S. 302, 334-335, 122 S.Ct. 1465, 152 L.Ed.2d 517 (2002) (rejecting “the extreme categorical rule” that normal delays in obtaining permits could constitute a taking because such a rule would “undoubtedly require changes in numerous practices that have long been considered permissible exercises of the police power”); see also id. at 337 nn. 31-32, 122 S.Ct. 1465 (recognizing that permitting delays are similar to temporary moratoria and further noting that even a total moratorium on new development for a limited time period is not a taking). I conclude the case is not ripe for decision. Under these circumstances, any ruling by this Court would be both speculative and advisory. {56} Although this Court has the power to grant standing in exceptional cases presenting a matter of great public importance, and may waive objections for mootness when an issue is capable of repetition yet may avoid review, Gunaji, 2001-NMSC-028, ¶ 10, 130 N.M. 734, 31 P.3d 1008, I am not persuaded it is appropriate to waive the issue of ripeness in this appeal. As explained above, the ripeness doctrine serves important judicial interests: protecting the court from issuing advisory opinions by requiring a present controversy between the parties, ensuring that facts are sufficiently developed for decision, avoiding intrusion on the powers of other branches of government and reserving judicial resources for present, rather than hypothetical questions. This case presents a question which may arise in the future, but can be resolved or reviewed at that time and is unlikely to evade such review. In light of the Court’s strong interest in avoiding unripe cases, I conclude that this case does not warrant any exception to our general rules, limiting our jurisdiction to ripe cases. {57} A decision on ripeness grounds would have the effect of vacating the Court of Appeals decision and I believe it is not necessary to remand the case for further proceedings. See Wright, Miller, & Cooper, supra, at § 3532.2,137 n. 42 and accompanying text. I would therefore affirm the district court’s dismissal on ripeness grounds. I CONCUR: PETRA JIMENEZ MAES, Justice.